Citation Nr: 0612181	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.  


FINDING OF FACT

The competent medical evidence of record reflects post-
service exposure to several risk factors for Hepatitis C, and 
the preponderance of the evidence is against a finding that 
Hepatitis C was contracted during service.


CONCLUSION OF LAW

The criteria for service connection for Hepatitis C are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

At his hearing before the Board in December 2004, the veteran 
testified that he was first diagnosed with Hepatitis C in 
1999, although he believes that he contracted it during 
service more than 20 years earlier through either a blood 
transfusion following a jeep accident, or through an 
unsterile inoculation gun.

Service medical records confirm that the veteran was in an 
automobile accident in 1975, but there is no indication that 
he received a blood transfusion or that he was treated for 
any symptoms of Hepatitis C while in service.  Furthermore, 
no symptoms of Hepatitis C were noted on the veteran's 
separation physical, and the veteran denied having then, or 
having ever had, either jaundice or Hepatitis on his medical 
history survey completed as part of his separation physical. 

While there is no question that the veteran currently has 
Hepatitis C, as numerous VA outpatient and examination 
reports confirm the diagnosis, the veteran denied having had 
any symptoms of Hepatitis C until he tested positive for the 
virus more than 20 years after service, and the earliest 
reference to Hepatitis C is found on a VA outpatient record 
from October 1999.  No medical opinion of record has related 
the veteran's Hepatitis C to service.  

While the veteran suggests that his Hepatitis C was first 
manifested in service, he is not qualified to provide an 
opinion on a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, while 
his testimony regarding his exposure to certain risk factors 
in service such as blood transfusions and unprotected sexual 
intercourse is credible, he is not medically qualified to 
provide an opinion linking his currently diagnosed Hepatitis 
C to his time in service.  Furthermore, the veteran indicated 
in a VA treatment record in February 2000 that he did not 
know how he contracted Hepatitis C.

As there is no medical evidence of record which indicates 
that the veteran's Hepatitis C was contracted in service and, 
as Hepatitis C was not diagnosed for more than 20 years after 
the veteran was discharged from service, the preponderance of 
evidence is against the veteran's claim, and it must be 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
Notice was provided by a March 2003 letter, and the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and been given ample 
time to respond to VA notices. 

VA treatment records and service medical records have been 
obtained.  The veteran has also been provided with a VA 
examination (the report of which has been associated with the 
claims file); and he testified at a hearing before the Board.  
Additionally, efforts were made to obtain medical records 
from Fort Ord Medical facility for treatment which the 
veteran asserts occurred between 1974 and 1975; however, a 
response was received from the Palo Alto Health Care system 
indicating that no records were found.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In 
light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, (U. S. Vet. App. Mar. 3, 
2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for Hepatitis C is denied.





                        
____________________________________________
	RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


